         Case 1:16-cv-10386-LTS Document 371 Filed 08/27/20 Page 1 of 10


                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


  ALEXANDER STYLLER, INTEGRATED
  COMMUNICATIONS & TECHNOLOGIES,
  INC., JADE CHENG, JASON YUYI, CATHY                  Civil Action No. 1:16-CV-10386 (LTS)
  YU, CAROLINE MARAFAO CHENG,
  PUSHUN CHENG, CHANGZHEN NI,
  JUNFANG YU, MEIXIANG CHENG,
  FANGSHOU YU, and CHANGHUA NI,
                                     Plaintiffs,

          vs.

  HEWLETT-PACKARD FINANCIAL
  SERVICES COMPANY, HEWLETT-
  PACKARD FINANCIAL SERVICES (INDIA)
  PRIVATE LIMITED, HP INC., HEWLETT
  PACKARD ENTERPRISE COMPANY, and
  DAVID GILL
                                     Defendants.




                               DEFENDANTS’ STATUS REPORT

        WHEREAS, the Court entered an order on March 10, 2020, [ECF 312] requiring that the

parties submit a joint status report concerning objections to proposed deponents; and

        WHEREAS, the Court entered an order on August 13, 2020 [ECF 369, (collectively with

ECF 312, the “Orders”)] requiring that the parties “file a status report within 14 days presenting

their respective positions as to the further discovery and motion practice required in advance of the

trial scheduled in this case”; and

        WHEREAS, the parties have met and conferred concerning the requirements of the Orders;




2849220.1 108164-84842
        Case 1:16-cv-10386-LTS Document 371 Filed 08/27/20 Page 2 of 10




       DEFENDANTS HEREBY submit their reports concerning their discovery positions:

       On August 26, 2020, the parties met and conferred concerning this Status Report. At that

time, Plaintiffs’ counsel notified Defendants’ counsel that he anticipated that Plaintiffs may

engage additional, but not replacement counsel, in this action. Plaintiffs’ counsel declined to take

a position on behalf of Plaintiffs on the substance of this Status Report during the telephone

conference. On August 27, 2020, Defendants’ counsel circulated a template form for this Status

Report and requested Plaintiffs’ positions for inclusion. In response, Plaintiffs’ counsel replied

via email:

       Paul -- as I mentioned during our meet and confer yesterday, we are in discussion with
       a big law firm looking to join the case. Our contacts there are on vacation this week
       (as am I), and we were not able to discuss your proposal in the 4 hours your gave us
       to respond. Plaintiffs would like to have the opportunity to have their views on this
       matter, and we would like to reserve our position on the deponents and submit it when
       the remote deposition protocol is submitted after Labor Day.
       Regards,
       Dimitry

       Notwithstanding Plaintiffs’ failure to provide their positions, in compliance with the

Orders, Defendants submit their positions with respect to further discovery.

I.     Depositions

       A.      Proposed Deponents

               1.      Plaintiffs’ Proposed Deponents

       Plaintiffs propose to take the same ten depositions as were proposed in the Joint Status

Report filed on February 27, 2020. [ECF 308 at 14.]

       Consistent with Defendants’ position in the February 27, 2020 Joint Status Report,

Defendants do not object to Plaintiffs’ proposed deponents, but reserve their right to object to any

topic listed in a formal Notice of Deposition pursuant to Rule 30(b)(6) once properly served.




                                                 2
           Case 1:16-cv-10386-LTS Document 371 Filed 08/27/20 Page 3 of 10




          Likewise, Defendants do not object to Plaintiffs naming Ross West and/or Jessica Liu as

potential deponents, but note that neither individual is an employee of any Defendant as of this

date.

                 2.      Defendants’ Proposed Deponents

                         a.      Alexander Styller
                         b.      Jade Cheng
                         c.      Jason Yuyi
                         d.      Cathy Yu
                         e.      Caroline Marafao Cheng
                         f.      Ryan Quinn
                         g.      Alexander Pekar
                         h.      One Shinto representative (identity to be determined)
                         i.      One to Two iHub Solutions representative(s) (identities to be
                                 determined)
                         j.      Val Faybush
                         k.      Anatoly Grabkovksy (aka Tony Grabo)
                         l.      Marina Vasilyeva


          Due to the Court’s severance of the Family Plaintiffs from an initial trial scheduled to begin

in May 2021, Defendants have withdrawn the proposal to currently depose the Family Plaintiffs

who are Chinese residents. Defendants will seek the depositions of those Family Plaintiffs when,

and if, a second trial is required. Also, in recognition of the Court’s August 13, 2020 order

concerning spoliation sanctions [ECF 368], Defendants have withdrawn the proposal to depose

Yevgeny Sadovnikov and Nick Makarovsky because their testimony was expected to relate to ESI

issues.

          Defendants continue to request the depositions of Val Faybush and Anatoly Grabkovsky,

and since the February 27, 2020 Status Report, wish to add Marina Vasilyeva as an additional

deponent. On August 26, 2020, the parties met and conferred concerning any objections to

Defendants’ proposed deponents by telephone conference with Dimitry Joffe, Anthony Callaghan

and Paul Saso participating. Unfortunately, Plaintiffs’ counsel was unable to state with any clarity


                                                    3
           Case 1:16-cv-10386-LTS Document 371 Filed 08/27/20 Page 4 of 10




whether Plaintiffs are objecting to any of the Defendants’ proposed deponents.           Although

Plaintiffs’ counsel noted that Plaintiffs did not previously object to all but Faybush and

Grabkovsky in the February 27, 2020 Status Report, he was unable to confirm either that Plaintiffs

(1) continue to object to those two witnesses or (2) do not raise any new objections to any of the

other proposed deponents that are not Plaintiffs in this action (i.e., Ryan Quinn, Alexander Pekar,

and representatives from Shinto and iHub Solutions, Inc.). Plaintiffs’ counsel declined to take a

position with respect to whether Plaintiffs raise any objections to any deponents other than the

Plaintiffs themselves because, he noted, Plaintiffs may engage new counsel and they may wish to

take a position with respect to deponents. Defense counsel informed Plaintiffs’ counsel that they

would be submitting their list of proposed deponents, in compliance with the Court’s March 10,

2020 Order [ECF 312] and Plaintiffs could respond in today’s Joint Status Report as they wish.

           Val Faybush: Mr. Faybush was employed by ICT during the relevant time period and has

direct knowledge of relevant events, including, but not limited to: (1) ICT possibly acquiring H3C

equipment from a source other than Defendants in January 2012 (i.e., only a month before

receiving the equipment relevant to this matter in February 2012) that ICT suspected “might be

fakes” [ECF 354-11], (2) an email exchange between Styller and Faybush concerning ICT’s

proposal to “re-print” and “duplicate” holographic labels. (ICT 37656).

           Anatoly Grabkovksy: Mr. Grabkovsky was employed by ICT during the relevant time

period and has direct knowledge of relevant events, including but not limited to: (1) Mr.

Grabkovsky’s review of ICT’s stock of H3C transceivers and his ability to “check the counterfeit

request on the software side” (ICT 246863) and (2) ICT’s investigation and review of Yu and

Yuyi’s email when they could not be found in December 2012 and prior to ICT learning of their

arrests.



                                                4
         Case 1:16-cv-10386-LTS Document 371 Filed 08/27/20 Page 5 of 10




        Marina Vasilyeva: Ms. Vasilyeva was employed by ICT during the relevant time period

and provided a translation of a letter purportedly submitted by HPFS India to the Chinese

authorities in April 2013. The Court directly relied upon Ms. Vasilyeva’s translation of such letter

in its decision on Defendants’ motion for partial summary judgment on the counterfeiting issue,

and determined that the letter Ms. Vasilyeva translated “permits the conclusion that H3C served

as an agent of HP India for the purposes of inspecting the seized goods.” [ECF 369, quoting Ms.

Vasilyeva’s translation [ECF 331-4 at 3]: “H3C inspected the seized equipment on behalf of HPFS

India …” (emphasis in the Court’s order)]. Defendants have translated the April 2013 letter that

was actually submitted to the Chinese authorities, and notably, the above phrase does not appear

in that letter, nor does any statement concerning H3C acting “on behalf of” or in any agency

capacity for Defendants. Defendants require the deposition of Ms. Vasilyeva to determine what

document she translated from Chinese to English and, if it corresponds (or not) with the version

of the April 2013 letter that was submitted to the Chinese authorities, and question her concerning

her translation.

        Testimony by defense witnesses is expected to elicit the actual language used in the letter

filed by HPFS India with the PSB. Testimony will establish that H3C did not inspect the seized

equipment on behalf of HPFS India, did not act as Defendants’ agent in submitting the Verification

Report upon which Plaintiffs rely; nor did H3C consult with Defendants, seek their input, obtain

any advice concerning, share any comments or edits, or even notify Defendants of its intention to

submit the Verification Report to the Chinese authorities prior to doing so. Ms. Vasilyeva’s

translation of the April 2013 HPFS India letter was critical to the Court’s decision on Defendants’

motion for partial summary judgment on the counterfeiting issue and, because of its questionable

accuracy, Defendants require specific discovery into it prior to trial. Ms. Vasilyeva’s deposition,



                                                 5
          Case 1:16-cv-10386-LTS Document 371 Filed 08/27/20 Page 6 of 10




taken together with the testimony from defense witnesses, will help clarify this issue, and will help

correct and complete the record for an in limine determination as to the admissibility of the

controversial Verification Report at trial.

         Because Plaintiffs’ counsel refused to discuss objections to Defendants’ proposed

deponents during the meet and confer telephone conference yesterday, Defendants are unable to

identify what, if any, objections Plaintiffs may have to these obviously relevant witnesses and

appropriately respond thereto. In the absence of any filing by Plaintiffs, Defendants respectfully

request that the Court permit Defendants to take all of the proposed depositions or notify the parties

if any more formal motion practice is required. 1

II.      Logistics of Depositions

         The parties are actively negotiating a protocol to govern the taking of remote depositions,

to the extent that the same shall be necessary in the evolving circumstances concerning COVID-

19. The parties are discussing the methods and means of taking remote depositions, including,

among other things, the proper video software, security, the presentation of deposition exhibits,

etc. The parties anticipate submitting a formal protocol concerning the same to the Court shortly

after Labor Day.


         Yu and Yuyi’s Travel to the United States

         Assuming no material change in the global pandemic in the near term, Defendants do not

object to Plaintiffs Yu and Yuyi sitting for their depositions remotely. However, Yu and Yuyi

(along with Styller, Jade and Caroline Cheng) all allege that they have and continue to suffer


1
          Defendants are not in a position to state with certainty what additional motion practice may be required prior
to trial, but anticipate the possibility of motions relating to, among other things: (1) partial summary judgment
concerning Plaintiffs’ second half of claims relating to an alleged conspiracy among Defendants, (2) spoliation
sanctions relating to Caroline Marafao Cheng’s disposal of her computer during the relevant time period, (3) compel
discovery concerning Jade and Caroline Marafao Cheng’s green card applications, and (4) other pre-trial in limine and
Daubert motions.

                                                           6
         Case 1:16-cv-10386-LTS Document 371 Filed 08/27/20 Page 7 of 10




medical, physical and/or psychological damages. Defendants demand that Yu and Yuyi, as well

as Styller and Jade and Caroline Cheng, submit themselves to appropriate medical and

psychological examinations that must be conducted in-person.               Because of this further

requirement, Defendants require Yu and Yuyi to travel to the United States for their examinations.

Current U.S. travel restrictions only apply to persons “physically present within the People’s

Republic of China … during the 14-day period preceding their entry into the United States.”

(White House Proclamation on Suspension of Entry as Immigrants and Non-immigrants of

Persons Who Pose a Risk of Transmitting 2019 Novel Coronavirus, dated January 31, 2020,

emphasis added). Thus, Yu and Yuyi are permitted to travel to the United States if they first travel

to another interim location for fourteen days, from which they may then travel directly to the

United States. Once here, and once their examinations have been completed, the parties agree

that they may attend their depositions remotely via videoconferencing software like the other

deponents.

       Ordinarily, plaintiffs are required to make themselves available for examination in the district

in which suit was brought. See Stammler v. JetBlue Airways Corporation, No. 16-CV-11713-IT,

2017 WL 3131985, at *1 (D. Mass. Apr. 21, 2017). The prejudice arising from failure to appear for

examination is greater where, as here, plaintiffs must also submit to a medical and/or psychological

examination by a qualified medical professional. See Warren v. Weber & Heidenthaler, Inc., 134 F.

Supp. 524, 525 (D. Mass. 1955) (requiring plaintiff to appear in Massachusetts for both his deposition

and physical examination and noting “[a] Maine physician as a future witness would constitute a real

handicap to the defendant”); see also Daly v. Delta Airlines, Inc., No. 90 CIV. 5700 (MEL), 1991 WL

33392, at *2 (S.D.N.Y. Mar. 7, 1991) (requiring Irish plaintiff to appear in New York for his

deposition, noting that plaintiff would likely have to travel to New York for a physical examination


                                                  7
        Case 1:16-cv-10386-LTS Document 371 Filed 08/27/20 Page 8 of 10




anyway). Defendants are cognizant that the Coronavirus poses unique challenges, but the above

general rule is equally applicable in these uncertain times.

       Where, as here, Plaintiffs Yu and Yuyi have made several allegations regarding their

physical and mental health and have produced a dearth of medical records (a few pages only), it is

even more crucial that their medical and psychological examinations be held in-person.

Specifically, Yuyi alleges that he suffered pain in his back and legs, joint pains in his feet, back,

and knees, suffered from beriberi, weight loss, sleep deprivation, heartache, shenjingbing, stress,

fear, and suffered from respiratory problems.        Yuyi also alleges that he feels anxious and

depressed.

       Yu alleges that she suffered from beriberi, from pain in her back and legs. In addition, she

alleges that she suffers weight loss, sleep deprivation, heartache, shenjingbing, stress, fear, and

feels anxious and depressed. She alleges joint pains in her feet, back, and knees and suffered from

respiratory problems.

       Defendants’ expert physician and/or psychiatrist will not have the benefit -- as one would

normally expect in a case involving medical, physical and psychological damages -- of being able

to examine years of medical, pharmaceutical and insurance records to compare those with the

symptoms that the plaintiff currently exhibits. Here, due to the near absence of any such records,

an in-person examination will be of the utmost importance. The expert(s) must be able to

physically examine the Plaintiffs (including Yu and Yuyi) to determine whether they actually

exhibit any of the conditions of which they complain. Likewise, a psychological examination must

be conducted in-person so as to allow the expert to examine the Plaintiffs’ body language and other

physical responses and characteristics. Failure to provide Defendants’ expert(s) these critical data

points would deprive them, and Defendants, of the ability to effectively and accurately observe,


                                                 8
        Case 1:16-cv-10386-LTS Document 371 Filed 08/27/20 Page 9 of 10




diagnose and analyze Plaintiffs’ damages allegations. Moreover, Plaintiffs Yu and Yuyi will

require a Chinese-English translator which further complicates their medical examinations if not

completed in-person. Thus, not proceeding with these examinations in-person would severely

diminish Defendants’ ability to effectively prepare for trial.


                                          CONCLUSION

       Defendants respectfully submit the above Status Report for the Court’s consideration.




Dated: August 27, 2020                        Respectfully submitted,

                                              /s/ Paul A Saso
                                              Michael H. Bunis (BBO No. 566839)
                                              G. Mark Edgarton (BBO No. 657593)
                                              Kevin C. Quigley (BBO No. 685015)
                                              CHOATE HALL & STEWART LLP
                                              Two International Place
                                              Boston, Massachusetts 02110
                                              (617) 248-5000
                                              mbunis@choate.com
                                              medgarton@choate.com
                                              kquigley@choate.com

                                              Anthony P. Callaghan
                                              Paul A. Saso
                                              GIBBONS P.C.
                                              One Pennsylvania Plaza, 37th Floor
                                              New York, New York, 10119
                                              (212) 613-2000


                                              Counsel for Defendants




                                                  9
       Case 1:16-cv-10386-LTS Document 371 Filed 08/27/20 Page 10 of 10




                                CERTIFICATE OF SERVICE

       I, Kevin C. Quigley, Attorney for Defendants Hewlett-Packard Financial Services

Company, Hewlett-Packard Financial Services (India) Private Limited, HP Inc., Hewlett Packard

Enterprise Company, and David Gill, hereby certify that the foregoing document was filed using

the CM/ECF system and electronic notice will be sent to registered participants as indicated on the

Notice of Electronic Filing (NEF) on August 27, 2020.


                                                     /s/Kevin C. Quigley
                                                     Kevin C. Quigley




                                                10
